DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/19/2022 has been entered.  
4.	Currently claims 2-7 and 12 have been amended; claims 1 and 8-11 have been canceled; and new claims 14-19 have been added. Therefore, claims 2-7 and 12-19 are pending in this application.   

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 2-7, 12, 13 and 17 rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of the above claims recites one or more limitations directed to evaluating a letter; such as: “analyze a letter of the utterance by the user, and causes the accompaniment to continue being played back until immediately before the second timing time interval when the letter of the utterance matches the first letter” (per claim 2); “ . . . the letter of the utterance did not match the first letter, the at least one processor causes the accompaniment to stop being played back and causes a correct vocal sound corresponding to the first letter to be synthesized and output from the audio output device” (per claim 3); “ . . .causes the accompaniment to continue being played back until immediately before the second timing when the pitch of the utterance matches a first pitch indicated by the data of the first letter” (claim 4); “ . . . a first letter corresponding to a first timing in the accompaniment data and data of a second letter corresponding to a second timing in the accompaniment data that follows the first timing” (per claim 17), etc.

	However, the original disclosure does not have written description directed to the such process of analyzing utterance of a letter, or specifying data related a first letter and/or a second letter, etc. Instead, the original disclosure is broadly describing, for example: the process of determining whether the user’s vocalization matches a vocalization timing according to the musical piece data, or executing a phoneme determination process, etc.     
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2-7, 12, 13 and 15-17 are rejected under 35 U.S.C.112(b), or second paragraph (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Each of claims 15-17 is dependent on claim 14; and wherein each of these claims recites, “[t]he electronic music instrument according to claim 14” (emphasis added). However, there is insufficient antecedent basis for the term “the electronic music instrument”. Particularly, claim 14 is reciting “[a]n electronic singing practice device” (emphasis added).  
It is worth to note that each of claims 2-7, 12 and 13 is subjected to the above deficiency since these claims are directly—or indirectly—dependent on claim 17.   
In addition, claim 2 recites, “analyze a letter of the utterance by the user”; however, it is unclear whether the above term is implying to analyze the utterance of a letter by the user. It is further unclear whether the “letter” implied above is referring to the letter implied per claim 17 (see lines 2-4 of claim 17). Note that claim 2 is dependent on claim 17.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 2-7, 12, 14, 15 and 17-19 are rejected under 35 U.S.C.103 as being unpatentable over Noguchi 2009/0317783 in view of Ogawa 5,906,494 and further in view of Elchik 2018/0061256.
	Regarding claim 14, Noguchi teaches the following claimed limitations: an electronic singing practice device comprising: a memory having stored thereon an accompaniment data and a lyric data associated with each timing of a musical piece ([0021] lines 1-13; [0022]: e.g. a system that allows a user to practice singing; wherein the system comprises a storage device that stores an accompaniment, lyrics and delimitation or timing data regarding one or more songs); at least one processor; an audio input device to receive vocal input by a user; and an audio output device to audibly output sound to the user (FIG 1, see labels “11”, “17” and “19” respectively), wherein the at least one processor performs the following: causing an accompaniment to be played back from the audio output device in accordance with the accompaniment data in synchronization with a progress of the musical piece ([0022]; [0038]; [0051]; [0053]: e.g. the implementation is already in the form of karaoke, thereby the system plays an accompaniment in synchronization with the song that of the user singing); extracting a first characteristic quantity of an utterance input by the user through the audio input device in synchronization with the progress of the musical  piece; comparing the extracted first characteristic quantity with a second characteristic quantity corresponding to a lyric in the lyric data so as to determine whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece ([0026]; [0027]; [0031]; [0042]; [0047]; [0048]: e.g. as the user sings in synchronization with the music being played, the system extracts—from the voice data received within a time interval—one or more characteristics, such as a voice spectrum that involves the pitch of the user’s voce related to a lyric [i.e. a first characteristic quantity of an utterance input by the user], etc.; and wherein the system compares each extracted characteristic with a corresponding characteristic in the model data [i.e. a second characteristic quantity corresponding to a lyric in the lyric data]; and thereby the system determines, for example, whether a value that indicates the difference between the pitch of the user’s voice and the pitch of the model is equal to—or larger than—a threshold value [i.e. determining whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece]); and when the difference between the first characteristic quantity and the second characteristic quantity is determined to be outside the prescribed allowed error, synthesize an output ([0047] lines 1-9: e.g. when the system determines that the difference determined above is larger than the threshold value, it outputs a relevant information; such as, information indicative of the difference).
	Noguchi does not describe the system, when determines that the above difference is outside the prescribed allowed error: (i) stops the progress of the musical piece and the playback of the accompaniment, (ii) synthesizes a voice corresponding to the lyric of the lyric data and outputs the synthesized voice via the audio output device.
	Regarding the process of stopping the progress of the musical piece and the playback of the accompaniment, Ogawa discloses a training system for singing, wherein the system stores accompaniment data and model vocal data regarding a song to be sung by a singer (col.2, lines 12-27); and wherein the system executes an algorithm(s) that stops playing the music when it determines one or more errors 
regarding the user’s vocal attribute(s)—such as, the singer fails to issue vocal data while the model vocal data is issued (see col.6 lines 14-21 and also lines 58-62; col.7,lines 3-40). 
It is also worth noting that Noguchi already evaluates the learner's performance based on various vocal attributes; such as: comparing the pitch of the learner with that of the model ([0033]); comparing the start/end time points of syllables and/or phrases with that of the model, etc. (see [0061]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa; for example, by incorporating an algorithm that allows the system to determines one or more additional errors related to the user's vocal attributes (e.g. an error that indicates the user’s failure to provide a pitch that is comparable to the pitch of the model; an error that indicates the user’s failure to provide vocal input within a given amount of time after detecting the model vocal data; a syllable(s)/word(s) error that indicates the user’s failure to properly pronounce or enunciate a syllable(s)/word(s) in the same way as the model is pronouncing or enunciating, etc.); and thereby the system further executes—based on the determined error(s)—one or more actions; such as, stopping the playback of the accompaniment when the determined error(s) is excessive, etc., so that the user would be encouraged to take the training seriously (e.g. the user would be encouraged to sing the song properly without making major errors, etc.).
	Regarding the process of synthesizing a voice corresponding to the lyric of the lyric data and outputting the synthesized voice via the audio output device, Elchik 
discloses a system that receives voice data from a user who is uttering one or more words; wherein the system evaluates whether the user is correctly vocalizing or saying the word (e.g. detecting incorrect pronunciation of the word(s), etc.); and thereby the system generates audio output that demonstrates to the user the correct manner of saying the word (see [0057] lines 4-14). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa and further in view of Elchik; for example, by further updating the algorithm, so that the system further generates, when determining that the user is making one or more errors (e.g. inaccurate pitch, or inaccurate vocalizing of the lyric, etc.), one or more audio outputs that demonstrate the correct way to vocalize during singing, so that the learner would have better chance to quickly understand the proper manner of singing. 
Regarding claim 15, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 14.
Noguchi already teaches a display that displays a text of a lyric in the lyric data, (FIG 1, label “15”; [0022]: e.g. the system incorporates a display that displays to the user the lyrics of the song being played).
Furthermore, Ogawa teaches that the processor causes a text of the lyric to be next uttered by the user to be highlighted on the display among texts that are being displayed on the display (col.8, lines 20-25: e.g. when displaying the lyrics, the system changes the colors of the words in accordance with the progress of the accompaniment; and therefore, a text of the lyric to be next uttered by the user is highlighted on the display among texts that are being displayed on the display).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Noguchi in view of Ogawa; for example, by incorporating an algorithm that allows the system to change the color of the words displayed according to the word to be uttered during playing of the music, so that the user would be able to easily know the playing point during practice (e.g. the right word to be uttered during practice). 
Regarding claim 17, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 14.
Noguchi further teaches, the lyric data includes data of a first letter corresponding to a first timing in the accompaniment data and data of a second letter corresponding to a second timing in the accompaniment data that follows the first timing, ([0022]; [0024; [0061]: e.g. the system already stores lyric data representing lyrics of songs and delimitation data representing delimiter positions between sections, such as start time—and/or end time—of the sections; and wherein such sections imply syllables, phrases, etc.  Accordingly, the lyric data already includes data of a first letter corresponding to a first timing in the accompaniment data and data of a second letter corresponding to a second timing in the accompaniment data that follows the first timing), wherein the at least one processor detects whether or not the utterance of the user is input from the audio input device in synchronization with the fist timing based on the lyric data, and wherein if the at least one processor determines that the utterance of the user is input from the audio input device in synchronization with the fist timing, the at least one processor causes the playback of the accompaniment to continue from the first timing to immediately before the second timing ([0025] to [0027]; [0031]; [0042]; [0047]: e.g. as the user sings, the system compares one or more attributes of the user’s voice data with that of the model; and thereby the system identifies, while the practice is continuing, one or more results; such as, a deviation between the user’s vocal attribute and that of the model; thereby indicating whether the user is singing the song at the wrong time, etc. also see FIG 4, which compares vocalization timing of the user with that of the model. Thus, the processor detects whether or not the utterance of the user is in synchronization with the fist timing based on the lyric data; and it causes the playback of the accompaniment to continue from the first timing to immediately before the second timing if the user’s utterance is in synchronization with the fist timing).
The limitation, “if the at least one processor determines that the utterance of the user is not input from the audio input device in synchronization with the fist timing, the at least one processor causes the playback of the accompaniment to stop”, is already addressed per the modification discussed with respect to claim 14. 
Particularly, Noguchi’s system is modified by incorporating an algorithm that allows the system to determine one or more errors related to the learner's vocal attributes (e.g. an error that indicates the user’s failure to provide vocal input within a given amount of time after detecting the model vocal data, etc.); and wherein the algorithm further executes—based on the determined error(s)—one or more actions; such as, stopping the playback of the accompaniment when the determined error(s) is excessive, etc., so that the learner would be encouraged to take the training seriously (e.g. the user would be encouraged to sing the song properly without making major errors, etc.).
Regarding claim 2, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 17. 

Noguchi further wherein when the at least one processor has determined that the utterance was input by the user through the audio input device during in synchronization with the first timing time interval, the at least one processor executes determination process to analyze the utterance by the user, and causes the accompaniment to continue being played back until the point in time immediately before the second timing time interval ([0022]; [0024]; [0031]; [0061]: e.g. the system already stores lyric data representing lyrics of at least one song and delimitation data representing delimiter positions between sections—such as start time of the sections; and wherein such sections imply syllables, phrases, etc.; and wherein the system analyzes—while playing the accompaniment—the user’s vocal input to determine its accuracy; such as determining whether the user’s utterance of each syllable or phrase at each corresponding start time [each time interval] is comparable to that of the model).
Noguchi does not explicitly describe the above determination process as a phoneme  determination; and a process for analyzing a letter utterance in order to determine whether the utterance of the letter matches the first letter.  
However, as already discussed above,  Noguchi already teaches that the system stores delimitation data representing delimiter positions between various sections of the song; such as, start time—and end time—corresponding to each of the syllables, the phrases, etc., and thereby the system compares each vocal input received from the user with a corresponding data of the model in order to determine whether the user’s input matches that of the model ([0023]; [0024]; [0031]; [0061]).
In this case, it is understood that each word in the lyrics starts with a letter; and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Noguchi’s system; for example, by incorporating an algorithm that further allows the system to associate delimiter data with one or more letters of the lyrics, so that the system further analyzes, at one or more time intervals, utterance of one or more letters received from the user; and wherein the system further determines the accuracy of the utterance of a letter by comparing it to a corresponding utterance of the model, so that the system would have additional means to verify whether the user’s vocal input is consistent with that of the model.        
Regarding claim 3, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 2.
The modified system of Noguchi, as discussed with respect to claim 2, already teaches determining that the utterance input by the user through the audio input device is in synchronization with the first timing and that the letter of the utterance did not match the first letter ([0023]; [0024]; [0029]; [0031]; [0061]: e.g. as the user sings, the system compares one or more attributes of the user’s voice data with that of the model; and thereby the system determines a deviation between the user’s vocal input and that of the model;  such as, the user’s vocalization not matching that of the model. Nota that such analysis already includes, per the modification discussed with respect to claim 2, evaluating the utterance of each letter at one or more time intervals).
The limitation, “the at least one processor causes the accompaniment to stop being played back and causes a correct vocal sound corresponding to the first letter to be synthesized and output from the audio output device”, is already addressed per the medication discussed with respect to claim 14, the independent claim. 

Particularly, Noguchi is modified: (i) per the teaching of Ogawa, wherein an algorithm is incorporated that stops playing the accompaniment when determining error or mismatch between the user’s vocal attribute and that of the model; and (ii) per the teaching of Elchik, wherein an algorithm is incorporated that generates, when determining an error or mismatch, audio outputs that demonstrate the correct way to vocalize or utter during singing (also see the motivation discussed per claim 14 since it also applies to claim 3). 
Regarding claim 4, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 17.
Noguchi further teaches, wherein when the at least one processor has determined that the utterance was input by the user through the audio input device in synchronization with the first timing, the at least one processor executes a pitch determination process to analyze a pitch of the utterance by the user, and causes the accompaniment to continue being played back until immediately before the second timing when the pitch of the utterance matches a first pitch ([0026];[0031]; [0033]; [0043]: e.g. as the user is singing, the system analyzes various attributes of the user’s vocal input, including pitch. Accordingly, while the accompaniment is playing, the system determines, based on delimitation data stored regarding each pitch for each time interval, whether each of the user’s pitch matches a corresponding pitch of the model).
Noguchi does not explicitly describe that the first pitch is indicated by the data of the first letter.
However, Noguchi already teaches that the system stores delimitation data representing delimiter positions between various sections of the song; such as, start time—and end time—corresponding to each of the syllables, the phrases, etc., and thereby the system compares each vocal input received from the user with a corresponding data of the model in order to determine whether the user’s input matches that of the model ([0023]; [0024]; [0031]; [0061]).
It is also understood that each word in the lyrics starts with a letter; and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Noguchi’s system; for example, by incorporating an algorithm that further allows the system to associate delimiter data with one or more letters of the lyrics, so that the system further analyzes, at one or more time intervals, utterance of one or more letters received from the user; and wherein the system further determines the accuracy of the utterance of a letter by comparing it to a corresponding utterance of the model, so that the system would have additional means to verify whether the user’s vocal input is consistent with that of the model.        
Regarding claim 5, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 4.
Noguchi already teaches that when the at least one processor has determined that the utterance was input by the user through the audio input device in synchronization with the first timing and that the pitch of the utterance did not match the first pitch ([0024] to [0026]; [0031]; [0061]: e.g. as the user sings, the system compares one or more attributes of the user’s voice data—such as pitch—with that of the model; and thereby the system determines a deviation between the user’s vocal input and that of the model; such as, the user’s vocalization not matching that of the model.).


The limitation, “the at least one processor causes the accompaniment to stop being played back and causes a correct vocal sound corresponding to the first pitch to be synthesized and output from the audio output device”, is already addressed per the medication discussed with respect to claim 14, the independent claim. 
Particularly, Noguchi is modified: (i) per the teaching of Ogawa, wherein an algorithm is incorporated that stops playing the accompaniment when determining error or mismatch between the user’s vocal attribute and that of the model; and (ii) per the teaching of Elchik, wherein an algorithm is incorporated that generates, when determining an error or mismatch, audio outputs that demonstrate the correct way to vocalize or utter during singing (also see the motivation discussed per claim 14 since it also applies to claim 5). 
Regarding claim 6, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 4.
Noguchi further teaches, wherein when the at least one processor has determined that the utterance was input by the user through the audio input device in synchronization with the first timing, the at least one processor causes a deviation of the analyzed pitch of the utterance by the user from the first pitch to be communicated ([0026]; [0031]; [0033]; [0043]: e.g. as the user is singing, the system determines whether an attribute(s) of the user’s voice—such as pitch—that is being received at one or more time intervals is deviated from a corresponding pitch of the model; and thereby the system generates a relevant information).
Although Noguchi does not explicitly describe communicating the above information to the user, Noguchi already generates a graph that depicts the deviation of the user’s vocal attribute from that of the model (see FIG 3 and FIG 7).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noguchi’s system so that it further displays to the user a textual and/or graphical information that depicts the similarities—and/or the differences—between each of the user’s vocal attribute and that of the model, so that the user would have a better chance to easily recognizes his/her weaknesses and strengths.  
Regarding claim 7, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 17.
The limitation, “wherein when the at least one processor has determined that the utterance was input by the user through the audio input device in synchronization with the first timing, the at least one processor causes the accompaniment to stop being played back if at least one of the following two conditions is met: i) the letter indicated by the utterance of the user in synchronization with the first timing does not match the first letter, and ii) the pitch indicated by the utterance of the user in synchronization with the first timing does not match a first pitch indicated by the data of the first letter” is already addressed per the modification discussed with respect to claim 14. 
Particularly, Ogawa stores accompaniment data and model vocal data regarding a song to be sung by a singer (col.2, lines 12-27); and wherein the system executes algorithm that stops playing the music when it determines one or more errors regarding the user’s vocal attributes—such as the singer fails to issue vocal data while the model vocal data is issued (see col.6 lines 14-21 and also lines 58-62; col.7,lines 3-40). 


Of course, Noguchi also evaluates the learner's performance based on various vocal attributes; such as: comparing the pitch of the learner with that of the model ([0033]); comparing the start/end time points of syllables and/or phrases with that of the model, etc. (see [0061]). 
Accordingly, Noguchi is already modified based on the teaching of Ogawa; for example, by incorporating an algorithm that allows the system to determines one or more additional errors related to the user's vocal attributes (e.g. an error that indicates the user’s failure to provide a pitch that is comparable to the pitch of the model, etc.); and thereby the system further executes—based on the determined error(s)—one or more actions; such as, stopping the playback of the accompaniment when the determined error(s) is excessive, etc., so that the user would be encouraged to take the training seriously (e.g. the user would be encouraged to sing the song properly without making major errors, etc.).
Regarding claim 12, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 17.
Ogawa further teaches, wherein the first timing includes a prescribed allowed error with respect to a vocalization timing so as to provide for a permissible margin in timing of the user utterance (col.6, lines 13-34: e.g. as the user is singing, the system judges whether there is tune error, wherein such tune error is determined by comparing the timing of the user’s vocal input with that of the model; and if the tune error is within allowance, the system considers the user’s vocalization time to be correct).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa; for example, by specifying one or more tolerances related to each of the one or more vocal attributes; such as, a threshold that specifies allowed tune error, so that the system would not interrupt the music due to insignificant tune error, etc., and thereby enabling the user to practice singing without continuous interruptions.  
Regarding claim 18, Noguchi teaches the following claimed limitations: a method to be executed by at least one processor in an electronic singing practice device that includes, in addition to the at least one processor, a memory having stored thereon an accompaniment data and a lyric data associated with each timing of a musical piece ([0021] lines 1-13; [0022]; also see : e.g. a system that allows a user to practice singing; wherein the system comprises a processor—FIG 1, label “11”—that communicates with a storage device that stores an accompaniment, lyrics and delimitation or timing data regarding one or more songs); an audio input device to receive vocal input by a user; and an audio output device to audibly output sound to the user (FIG 1, see labels “17” and “19” respectively), the method comprising, via the at least one processor: causing an accompaniment to be played back from the audio output device in accordance with the accompaniment data in synchronization with a progress of the musical piece ([0022]; [0038]; [0051]; [0053]: e.g. the implementation is already in the form of karaoke, thereby the system plays an accompaniment in synchronization with the song that of the user singing); extracting a first characteristic quantity of an utterance input by the user through the audio input device in synchronization with the progress of the musical piece; comparing the extracted first characteristic quantity with a second characteristic quantity corresponding to a lyric in the lyric data so as to determine whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece ([0026]; [0027]; [0031]; [0042]; [0047]; [0048]: e.g. as the user sings in synchronization with the music being played, the system extracts—from the voice data received within a time interval—one or more characteristics, such as a voice spectrum that involves the pitch of the user’s voce related to a lyric [i.e. a first characteristic quantity of an utterance input by the user], etc.; and wherein the system compares each extracted characteristic with a corresponding characteristic in the model data [i.e. a second characteristic quantity corresponding to a lyric in the lyric data]; and thereby the system determines, for example, whether a value that indicates the difference between the pitch of the user’s voice and the pitch of the model is equal to—or larger than—a threshold value [i.e. determining whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece]); and when the difference between the first characteristic quantity and the second characteristic quantity is determined to be outside the prescribed allowed error, synthesize an output ([0047] lines 1-9: e.g. when the system determines that the difference determined above is larger than the threshold value, it outputs a relevant information; such as, information indicative of the difference). 
Noguchi does not describe the system, when determines that the above difference is outside the prescribed allowed error: (i) stops the progress of the musical piece and the playback of the accompaniment, (ii) synthesizes a voice corresponding to the lyric of the lyric data and outputs the synthesized voice via the audio output device.
	Regarding the process of stopping the progress of the musical piece and the playback of the accompaniment, Ogawa discloses a training system for singing, wherein the system stores accompaniment data and model vocal data regarding a song to be sung by a singer (col.2, lines 12-27); and wherein the system executes an algorithm(s) that stops playing the music when it determines one or more errors regarding the user’s vocal attribute(s)—such as, the singer fails to issue vocal data while the model vocal data is issued (see col.6 lines 14-21 and also lines 58-62; col.7,lines 3-40). 
It is also worth noting that Noguchi already evaluates the learner's performance based on various vocal attributes; such as: comparing the pitch of the learner with that of the model ([0033]); comparing the start/end time points of syllables and/or phrases with that of the model, etc. (see [0061]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa; for example, by incorporating an algorithm that allows the system to determines one or more additional errors related to the user's vocal attributes (e.g. an error that indicates the user’s failure to provide a pitch that is comparable to the pitch of the model; an error that indicates the user’s failure to provide vocal input within a given amount of time after detecting the model vocal data; a syllable(s)/word(s) error that indicates the user’s failure to properly pronounce or enunciate a syllable(s)/word(s) in the same way as the model is pronouncing or enunciating, etc.); and thereby the system further executes—based on the determined error(s)—one or more actions; such as, stopping the playback of the accompaniment when the determined error(s) is excessive, etc., so that the user would be encouraged to take the training seriously (e.g. the user would be encouraged to sing the song properly without making major errors, etc.).

	Regarding the process of synthesizing a voice corresponding to the lyric of the lyric data and outputting the synthesized voice via the audio output device, Elchik discloses a system that receives voice data from a user who is uttering one or more words; wherein the system evaluates whether the user is correctly vocalizing or saying the word (e.g. detecting incorrect pronunciation of the word(s), etc.); and thereby the system generates audio output that demonstrates to the user the correct manner of saying the word (see [0057] lines 4-14). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa and further in view of Elchik; for example, by further updating the algorithm, so that the system further generates, when determining that the user is making one or more errors (e.g. inaccurate pitch, or inaccurate vocalizing of the lyric, etc.), one or more audio outputs that demonstrate the correct way to vocalize during singing, so that the learner would have better chance to quickly understand the proper manner of singing. 
Regarding claim 19, Noguchi teaches the following claimed limitations: a non-transitory computer-readable storage medium having stored thereon a program executable by at least one processor in an electronic singing practice device that includes, in addition to the at least one processor, a memory having stored thereon an accompaniment data and a lyric data associated with each timing of a musical piece ([0021] lines 1-13; [0022]; also see : e.g. a system that allows a user to practice singing; wherein the system comprises a processor—FIG 1, label “11”—that communicates with a storage device that stores an accompaniment, lyrics and delimitation or timing data regarding one or more songs); an audio input device to receive vocal input by a user; and an audio output device to audibly output sound to the user (FIG 1, see labels “17” and “19” respectively), the program causing the at least one processor to perform the following: causing an accompaniment to be played back from the audio output device in accordance with the accompaniment data in synchronization with a progress of the musical piece ([0022]; [0038]; [0051]; [0053]: e.g. the implementation is already in the form of karaoke, thereby the system plays an accompaniment in synchronization with the song that of the user singing); extracting a first characteristic quantity of an utterance input by the user through the audio input device in synchronization with the progress of the musical piece; comparing the extracted first characteristic quantity with a second characteristic quantity corresponding to a lyric in the lyric data so as to determine whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece ([0026]; [0027]; [0031]; [0042]; [0047]; [0048]: e.g. as the user sings in synchronization with the music being played, the system extracts—from the voice data received within a time interval—one or more characteristics, such as a voice spectrum that involves the pitch of the user’s voce related to a lyric [i.e. a first characteristic quantity of an utterance input by the user], etc.; and wherein the system compares each extracted characteristic with a corresponding characteristic in the model data [i.e. a second characteristic quantity corresponding to a lyric in the lyric data]; and thereby the system determines, for example, whether a value that indicates the difference between the pitch of the user’s voice and the pitch of the model is equal to—or larger than—a threshold value [i.e. determining whether a difference between the first characteristic quantity and the second characteristic quantity is within a prescribed allowed error successively in accordance with the progress of the musical piece]); and when the difference between the first characteristic quantity and the second characteristic quantity is determined to be outside the prescribed allowed error, synthesize an output ([0047] lines 1-9: e.g. when the system determines that the difference determined above is larger than the threshold value, it outputs a relevant information; such as, information indicative of the difference).
Noguchi does not describe the system, when determines that the above difference is outside the prescribed allowed error: (i) stops the progress of the musical piece and the playback of the accompaniment, (ii) synthesizes a voice corresponding to the lyric of the lyric data and outputs the synthesized voice via the audio output device.
	Regarding the process of stopping the progress of the musical piece and the playback of the accompaniment, Ogawa discloses a training system for singing, wherein the system stores accompaniment data and model vocal data regarding a song to be sung by a singer (col.2, lines 12-27); and wherein the system executes an algorithm(s) that stops playing the music when it determines one or more errors regarding the user’s vocal attribute(s)—such as, the singer fails to issue vocal data while the model vocal data is issued (see col.6 lines 14-21 and also lines 58-62; col.7,lines 3-40). 
It is also worth noting that Noguchi already evaluates the learner's performance based on various vocal attributes; such as: comparing the pitch of the learner with that of the model ([0033]); comparing the start/end time points of syllables and/or phrases with that of the model, etc. (see [0061]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa; for example, by incorporating an algorithm that allows the system to determines one or more additional errors related to the user's vocal attributes (e.g. an error that indicates the user’s failure to provide a pitch that is comparable to the pitch of the model; an error that indicates the user’s failure to provide vocal input within a given amount of time after detecting the model vocal data; a syllable(s)/word(s) error that indicates the user’s failure to properly pronounce or enunciate a syllable(s)/word(s) in the same way as the model is pronouncing or enunciating, etc.); and thereby the system further executes—based on the determined error(s)—one or more actions; such as, stopping the playback of the accompaniment when the determined error(s) is excessive, etc., so that the user would be encouraged to take the training seriously (e.g. the user would be encouraged to sing the song properly without making major errors, etc.).
	Regarding the process of synthesizing a voice corresponding to the lyric of the lyric data and outputting the synthesized voice via the audio output device, Elchik discloses a system that receives voice data from a user who is uttering one or more words; wherein the system evaluates whether the user is correctly vocalizing or saying the word (e.g. detecting incorrect pronunciation of the word(s), etc.); and thereby the system generates audio output that demonstrates to the user the correct manner of saying the word (see [0057] lines 4-14). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Noguchi in view of Ogawa and further in view of Elchik; for example, by further updating the algorithm, so that the system further generates, when determining that the user is making one or more errors (e.g. inaccurate pitch, or inaccurate vocalizing of the lyric, etc.), one or more audio outputs that demonstrate the correct way to vocalize during singing, so that the learner would have better chance to quickly understand the proper manner of singing. 
●	Claim 16 is rejected under 35 U.S.C.103 as being unpatentable over Noguchi 2009/0317783 in view of Ogawa 5,906,494, in view of Elchik 2018/0061256 and further in view of Ravishankar 8,744,856.
Regarding claim 16, Noguchi in view of Ogawa and further in view of Elchik teaches the claimed limitations as discussed above per claim 14. 
Noguchi already teaches a display that displays a text of the lyric in the lyric data (FIG 1, label “15”; [0022]: e.g. the system incorporates a display that displays to the user the lyrics of the song being played).
Noguchi does not teach, causing a text of a lyric with respect to which the difference between the first characteristic quantity and the second characteristic quantity is determined to be outside the prescribed allowed error and a text of a lyric with respect to which the difference between the first characteristic quantity and the second characteristic quantity is determined to be within the prescribed allowed error to be distinguishably displayed on the display.
However, Ravishankar discloses a system that evaluates, based on vocal input received via a microphone as a user is uttering one or more words, whether the user is properly saying the word(s); and thereby the system distinguishably displays—using different colors—(i) the word(s) that the user correctly uttered, thereby indicating an acceptable utterance, and (ii)  the word(s) that the user incorrectly uttered, thereby indicating an unacceptable utterance (col.5, lines 58-67 and col.6 lines 1-21).
Noguchi in view of Ogawa, in view of Elchik and further in view of Ravishankar; for example, by upgrading the system’s algorithm, thereby enabling the system to further distinguishably display—using different colors—the word(s) that the user properly uttered from the word(s) that the user improperly uttered, wherein such determination is based on one or more attributes (e.g. by comparing the pitch of the user’s voice with that of the model; by comparing the user’s pronunciation or enunciation with that of the model, etc.), so that the user would be able to easily recognize one or more parts of the lyrics that he/she must practice in order to improve his/her performance.
●	Considering the claim as a whole, the prior art does not teach the current invention as claimed per claim 13. 
Response to Arguments.
8. 	Applicant’s arguments have been fully considered (the arguments filed on 05/19/2022).
	Applicant’s arguments directed to section §101 are now moot since the rejection set forth in the previous office-action is withdrawn.  Nevertheless, the Office addresses below Applicant’s assertions directed to current claim 14 and the prior art. Applicant argues, 
The electronic device of claim 14 performs the playing back of the accompaniment to the user depending on whether the user made a correct utterance of the song alongside the accompaniment . . . 
First, Applicant submits that none of the cited references, including Noguchi and Ogawa, singly or in combination, teach or suggest at least these features of the present invention that include "extracting a first characteristic quantity, ... " and "comparing the extracted first characteristic quantity with a second characteristic quantity corresponding to a lyric in the lyric data, .... " These features are not conventional at all. In this regard, the Office has already acknowledged that similar features recited in claim 1, as amended previously, are not found in the prior art, and thereby withdrew the previous§ 103 rejections. Final Office Action, page 9, paragraphs 6 and 7. Likewise, the above-reproduced features of new claim 14 are not conventional and recite an "inventive concept."
 
	However, no specific reasoning is presented to substantiate Applicant’s assumption that the prior art lacks the limitations, “extracting a first characteristic quantity” and “comparing the extracted first characteristic quantity with a second characteristic quantity corresponding to a lyric in the lyric data”. 
In contrast, as evident from the analysis presented above (see section §103 above), the prior art does teach the above limitations. For instance, Noguchi’s system extracts—from the user’s voice data—one or more characteristics, such as the pitch of user’s vocal input related a lyric; and wherein this pitch is compared with a corresponding pitch in the stored model lyric data (see [0022]; [0026]; [0027] lines 1-9). In this case, the user’s pitch corresponds to the “first characteristic quantity”; whereas the corresponding pitch in the model lyric data corresponds to the “second characteristic quantity corresponding to a lyric in the lyric data”. Of course, as already pointed out above, Noguchi also compares the above two characteristics in order to determine whether the user’s pitch is deviating from that of the model.
The observation above confirms that Applicant’s assertions directed to the prior art are not persuasive. In addition, Applicant’s assertions directed to the previous office-action are inaccurate. For instance, regarding the limitation identified above, Applicant asserts that “Office has already acknowledged that similar features recited in claim 1, as amended previously, are not found in the prior art”. However, contrary to Applicant’s assertion, the remark made in the previous office-action is referring to the specific limitations previously presented. Particularly, previously presented claim 1 recites specific limitations that current claim 14 lacks (see claim 1 filed on 11/04/2021). 
	The above fact confirms that Applicant’s assumption directed to the previous office-action is inaccurate. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715